OFFICE OF DISCIPLINARY COUNSEL v. HINE, A.K.A. ROHRER.

         [Cite as Disciplinary Counsel v. Hine (1997), 80 Ohio St. 3d 448.]

Attorneys at law — Misconduct — Public reprimand — Reciprocal discipline —

      Corresponding ex parte with trial judge regarding issues in a pending

      child-custody case although not an advocate for either party.

  (No. 97-1153 — Submitted August 26, 1997 — Decided December 31, 1997.)

             ON CERTIFIED ORDER of the Supreme Court of Oklahoma.

      This cause is pending before this court in accordance with the reciprocal

discipline provisions of Gov.Bar R. V(11)(F).

      On April 22, 1997, respondent, Katherine Hine, a.k.a. Katherine Campbell

Rohrer, Attorney Registration No. 0052217, last known address in Columbus,

Ohio, was publicly reprimanded by the Supreme Court of Oklahoma for

corresponding ex parte with a trial judge regarding issues in a pending child-

custody case although she was not an advocate for either party. State ex rel.

Oklahoma Bar Assn. v. Hine (Okla.1997), 937 P.2d 996. Respondent was one of

several signatories to a letter to the trial judge from a child advocacy organization

known as “Stop Child Abuse Now” asserting facts not in evidence and urging that

the judge take a particular course of action.

      On May 27, 1997, relator, Office of Disciplinary Counsel, advised this court

of the Oklahoma ruling, and on June 17, 1997, we issued an order to respondent to

show cause within twenty days as to why comparable discipline in this state under

Gov.Bar R. V(11)(F)(4) would not be warranted. On July 24, 1997, respondent

filed a motion to stay these proceedings pending appeal or in the alternative to

reconsider the imposition of reciprocal discipline because “the public reprimand

issued by the Oklahoma Supreme Court was unwarranted and a perversion of the

disciplinary rules.”
                               __________________

      Jonathan E. Coughlan, Disciplinary Counsel, and Lori J. Brown, Assistant

Disciplinary Counsel, for relator.

      Frederick L. Oremus, for respondent.

                               __________________

      Per Curiam. Respondent moved to stay disciplinary proceedings in Ohio

because she filed a Petition for Writ of Certiorari in the Supreme Court of the

United States asserting First Amendment rights. However, under Gov.Bar R.

V(11)(F)(3), the only ground for a stay of reciprocal discipline proceedings in

Ohio is a showing that the sanction has been stayed in the disciplining state. Not

only did respondent fail to present evidence that the disciplinary proceedings in

Oklahoma have been stayed, but her petition for a writ of certiorari was denied by

the United States Supreme Court on October 6, 1997. Therefore, respondent is not

entitled to a stay of these proceedings.

      In the alternative, respondent sought a “reconsideration” of the imposition

of reciprocal discipline on the ground that there was no credible evidence

introduced in the Oklahoma proceedings that respondent engaged in conduct

prejudicial to the administration of justice. To her motion respondent attached a

copy of the letter to the judge which she and others signed on behalf of the

organization, a newspaper article reporting remarks of another Oklahoma judge on

the same topic, a portion of the transcript at respondent’s disciplinary hearing in

Oklahoma, and a copy of the opinion of the Supreme Court of Oklahoma in her

disciplinary case.

      The record before us indicates that respondent was afforded a hearing

before the Professional Responsibility Tribunal in Oklahoma and respondent does

not dispute that she was provided procedural due process in that state.        We



                                           2
therefore find that the facts which underlay the action of the Oklahoma court have

been established.

      Under Gov.Bar R. V(11)(F)(4)(b), the burden is on respondent to show by

clear and convincing evidence that “the misconduct established warrants

substantially different discipline in Ohio.”

      Respondent has not shown by clear and convincing evidence that her

conduct, which warranted a sanction of public reprimand in Oklahoma, would not

warrant the same sanction in Ohio. Accordingly, respondent is hereby publicly

reprimanded. Costs taxed to respondent.

                                                           Judgment accordingly.

      MOYER, C.J., DOUGLAS, F.E. SWEENEY, COOK and LUNDBERG STRATTON, JJ.,

concur.

      RESNICK and PFEIFER, JJ., dissent and would dismiss this cause.




                                          3